MORGAN, J.,
Concurring. — Had the purported warrants in question been, at the date of their issuance, valid obligations of Kootenai county which subsequently became invalid because they were purchased by a member of the board of county commissioners, acting either in his own behalf or as *622agent for another, I would be in entire accord with the foregoing opinion, but they were not. In Milner v. Pelham, ante, p. 594, 166 Pac. 574, we held certain purported warrants, being a part of the same issue and issued for the same purpose as those here under consideration, to be “pieces of worthless paper, on their faces similar in all respects to valid Kootenai county warrants.”
The purpose of sec. 258, Rev. Codes, quoted in the foregoing opinion, is to prohibit certain officials from dealing in public obligations evidenced by valid warrants or other evidences of indebtedness therein mentioned, and the purpose of see. 260 is to prevent officers charged with the disbursement of public moneys from paying any warrant or other evidence of public indebtedness, otherwise valid, when the same has been purchased, sold, received or transferred contrary to any of the provisions of the chapter of which that section and sec. 258 are parts.
As I understand the facts in this case, these warrants were originally held to be invalid because of violation of sec. 3, art. 8 of the constitution, which provides, among other things: “No county .... shall incur any indebtedness, or liability, in any manner, or for any purpose, exceeding in that year, the income and revenue provided for it for such year, .... Any indebtedness or liability incurred contrary to this provision shall be void.....” Therefore, these purported warrants never were valid, and the sections of the code, above mentioned and relied upon in the foregoing opinion, have no application here. In other words, nothing in these sections contained, or anywhere else in the law, so far as I have been able to find, prohibits a member of the board of county commissioners, acting either in his individual capacity or as agent for another, from purchasing “pieces of worthless paper, on their faces similar in all respects to valid Kootenai county warrants,” so long as they do not constitute evidences of public indebtedness.
I. A. Libby, husband of appellant, who acted as agent for his wife in negotiating the purchase of the purported warrants, was a member of the board of county commissioners of *623Kootenai county, and, as such, had full knowledge of all the facts pertaining to their issuance which rendered them invalid. This knowledge upon the part of her agent was notice to appellant (Childers v. Billiter, 144 Ky. 53, 137 S. W. 795; Sheppard v. Wood, 78 Ill. App. 428), and precludes her recovery. (35 Cyc. 396; Dreisbach v. Eckelkamp, 82 N. J. L. 726, 83 Atl. 175.) I therefore concur in the affirmance of the judgment.
The fact that appellant in this case purchased with notice of the invalidity of the warrants distinguishes it from Milner v. Pelham, supra.